DETAILED ACTION
This Office Action is in response to RCE filed July 1, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,411,070) in view of Kim (US 10,622,557)
Regarding claim 1, Lee discloses a method for fabricating a semiconductor device (Figs. 3A and 3B) including a stacked memory device, comprising: forming a stack (stack that becomes 35, 40, 45, 50 and 55 in Figs. 3A and 3B; see Figs. 17A and 17B) on a base structure (composite structure of 10, 15, 20, 25, 30 and 80 in Figs. 17A and 17B), the stack including an access device stack (stack that becomes 45, 50 and 55 in Figs. 3A and 3B) disposed in direct contact with a resistive random-access memory (ReRAM) device stack (stack that becomes 35 and 40 in Figs. 3A and 3B; see Figs. 17A and 17B) (col. 7, lines 1-17), which is also directed to an intended use of the stack that becomes 45, 50 and 55 in Figs. 3A and 3B, and a mask (M in Figs. 17A and 
Lee differs from the claimed invention by not showing that the MIEC layer includes at least sulfur.

Since both Lee and Kim teach a method for fabricating a semiconductor device including a stacked memory device, it would shave been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the MIEC layer 45a, which can be a phase-changeable material or a chalcogenide material as disclosed by Lee, can include at least sulfur, because (a) a phase-changeable material or a chalcogenide material including at least sulfur such as Ag2S, Cu2S, CdS or ZnS has been well-known and commonly employed as disclosed by Kim, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 2, Kim further discloses that removing the mask (M in Figs. 17A/17B and Figs. 18A/18B) includes patterning the ReRAM device stack (stack that becomes 35 and 40 in Figs. 3A and 3B) to form a patterned stack (stack shown in Figs. 18A and 18B) including a patterned ReRAM device stack (stack of 35 and 40 in Figs. 18A and 18B) and the patterned access device stack (stack of 45, 50 and 55 in Figs. 18A and 18B), because (a) Applicants do not specifically claim that the step of patterning the ReRAM device stack includes patterning all of the constituent layers of the ReRAM device stack, and (b) at least the middle electrode layer 40a shown in Figs. 17A and 17B is patterned.

Allowable Subject Matter
s 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 21, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815